Citation Nr: 0102048	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-14 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia




THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.  

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Private 
Attorney






ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran had active military service from October 1942 to 
December 1944.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a rating decision in March 1999.  



REMAND

The veteran has asserted that his service-connected PTSD is 
more severe than reflected in the current 50 percent 
disability rating.  He also claims that he is entitled to a 
TDIU, under 38 C.F.R. § 4.16(b), since the disability due to 
his service-connected disorder renders him unemployable.  

Additionally, the veteran has asserted that he is entitled to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1), 
because the schedule of ratings is inadequate in his 
particular case because his service-connected PTSD produces 
impairment of his earning capacity beyond that reflected in 
the rating schedule and affects his earnings in ways not 
addressed in the schedule.  

Addressing the last contention first, the Board notes that 38 
C.F.R. § 3.321(b)(1) provides that where the disability 
picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
then an extraschedular evaluation will be assigned.  

When the question of an extraschedular rating is raised by 
the record or the veteran before the Board, the correct 
course of action for the Board is to raise the issue and 
remand the matter for decision in the first instance by the 
RO.  Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  As the agency of original 
jurisdiction did not address the veteran's claim under 38 
C.F.R. § 3.321(b)(1), it must be remanded to the RO.

After review of the record, the Board also finds that the 
claim for an increased rating on a schedular basis must be 
remanded to provide the veteran with a new examination.  The 
VA examiner who performed the veteran's last examination in 
December 1998 described the veteran's psychiatric problems as 
"moderate" and stated that these problems "interfered with 
him industrially and socially on an ongoing basis repeatedly 
to a moderately severe extent, which would be considerable 
under the laid out criteria."  The Board notes that these 
medical findings are consistent with the older criteria for 
rating PTSD.  

For this reason, the case must be remanded to afford the 
veteran a new examination which reports medical findings in 
terms consistent with the current rating criteria.  

Additionally, since the veteran's claim for a TDIU is 
inextricably intertwined with his claim for an increased 
rating for his service-connected major affective disorder, 
both issues must be addressed together on remand.  Harris v. 
Derwinski, 1. Vet. App. 180 (1991).  

The RO also should obtain and associate with the claims 
folder any pertinent outstanding medical records identified 
by the veteran.  The Board emphasizes the importance of 
obtaining RO records, since such records are deemed 
constructively of record, whether they are physically in the 
claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Such 
records may also contain diagnostic studies or clinical 
findings that may be relevant to the disposition of this 
claim, and, hence, are needed to complete the record.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994).  

The Board also notes that, during the course of the veteran's 
appeal, the statutes governing assistance to claimants and 
the benefit of the doubt were amended.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

In light of the foregoing, these issues are remanded to the 
RO for the following action:

1.  The RO should take appropriate action 
to contact the veteran in order to have 
him submit any additional medical 
evidence, additional information, or 
further argument to support his claims of 
entitlement to an increased rating and a 
total rating.  The veteran should also be 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected psychiatric 
disorder December 1998.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  Then, the RO should schedule the 
veteran for a VA examination to determine 
the current severity of his service-
connected psychiatric disorder.  All 
indicated tests must be conducted.  The 
claims folder must be made available to 
and reviewed by the examiner prior to the 
requested study.  The examiner is 
requested to use a multiaxial assessment, 
to assign a GAF score, explain what the 
assigned score represents, and to 
reconcile that score with earlier GAF 
scores.  Where possible, the examiner 
should provide medical findings in terms 
consistent with the current criteria for 
rating psychiatric disorders.  Moreover, 
the psychiatrist should offer an opinion 
as to the veteran's ability to obtain and 
maintain employment.  A complete 
rationale for each opinion expressed must 
be provided.  The report of the 
examination should be associated with the 
veteran's claims folder.  

3.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate by the RO, 
the RO should review the veteran's 
claims, including his claim for an 
extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  Due consideration should be 
given to any evidence submitted since the 
Statement of the Case in July 1999, as 
well as all pertinent Court decisions, 
laws and regulations, including the newly 
enacted legislation as noted above.  
Specifically, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative, if any, should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is informed.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


